

Exhibit 10(b)


exhibit10bimage1.jpg [exhibit10bimage1.jpg]


TENET HEALTHCARE 2008 STOCK INCENTIVE PLAN
TERMS AND CONDITIONS OF
RESTRICTED STOCK UNIT AWARD


The Human Resources Committee (the “Committee”) of the Board of Directors of
Tenet Healthcare Corporation (the “Company”) is authorized under the Company’s
2008 Stock Incentive Plan, as amended (the “Plan”) to make awards of restricted
stock units (“RSUs”) and to determine the terms of such RSUs.
On June 29, 2018 (the “Grant Date”), the Committee granted Ronald A.
Rittenmeyer, (“You”), RSUs. The RSUs were granted by the Committee subject to
the terms and conditions set forth below in this certificate (the
“Certificate”). The RSUs are also subject to the terms and conditions of the
Plan, which is incorporated herein by this reference. Each capitalized term not
otherwise defined herein will have the meaning given to such term in the Plan.
1.
Grant. The Committee has granted You RSUs representing 51,146 Shares in
consideration for services to be performed by You for the Company or a
Subsidiary of the Company.

2.
Vesting. Except as otherwise provided in Section 3 below, the RSUs will vest in
equal installments according to the following schedule; provided You remain an
employee of the Company on each applicable vesting date: September 1, 2018,
December 1, 2018, March 1, 2019, June 1, 2019, September 1, 2019, December 1,
2019 and February 28, 2020.

3.
Termination of Employment. All unvested RSUs will vest in the event Your
employment is terminated for any of the following reasons:

•
Death;

•
Disability (as defined in the Employment Agreement by and between You and the
Company, effective as of March 1, 2018 (the “Employment Agreement”)); and

•
A termination of Your employment by the Company other than for Cause or by you
for Good Reason (as such terms are defined in the Employment Agreement).

4.
Tax Withholding. Except as otherwise provided in the Employment Agreement, upon
the vesting of Your RSUs, Your RSUs will be settled in Shares within 30 days and
You will recognize ordinary income. The Company is required to withhold payroll
taxes due with respect to that ordinary income. Pursuant to the Plan, at its
option the Committee either may (a) have the Company withhold Shares having a
Fair Market Value equal to the amount of the minimum tax withholding or (b)
require You to pay to the Company the amount of the tax withholding.

5.
Rights as Shareholder. You will not have any rights of a shareholder prior to
the vesting of the RSUs, at which time You will have all of the rights of a
shareholder with respect to the Shares received upon the vesting of those RSUs,
including the right to vote those Shares and receive all dividends and other
distributions, if any, paid or made with respect thereto. Any Shares distributed
as dividends with respect to the Shares subject to the RSUs will be subject to
the same vesting schedule as the underlying RSUs.

6.
Transferability. The RSUs generally may not be transferred, assigned or made
subject to any encumbrance, pledge, or charge. Limited exceptions to this rule
apply in the case of death, divorce, or gift as provided in Section 12.3 of the
Plan.

7.
Effect on Other Employee Benefit Plans. The value of the RSUs evidenced by this
Certificate will not be included as compensation, earnings, salaries, or other
similar terms used when calculating Your benefits under any employee benefit
plan sponsored by the Company or a Subsidiary, except as such plan otherwise
expressly provides.

8.
No Employment Rights. Nothing in this Certificate will confer upon You any right
to continue in the employ or service of the Company or any Subsidiary or affect
the right of the Company or a Subsidiary to terminate Your employment at any
time with or without cause.





--------------------------------------------------------------------------------




9.
Amendment. By written notice to You, the Committee reserves the right to amend
the Plan or the provisions of this Certificate provided that no such amendment
will impair in any material respect Your rights under this Certificate without
Your consent except as required to comply with applicable securities laws or
Section 409A of the Code.

10.
Severability. If any term or provision of this Certificate is declared by any
court or government authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any term or provision of this Certificate not
declared to be unlawful or invalid. Any term or provision of this Certificate so
declared to be unlawful or invalid shall, if possible, be construed in a manner
that will give effect to such term or provision to the fullest extent possible
while remaining lawful and valid.

11.
Construction. A copy of the Plan has been made available to You and additional
copies of the Plan are available upon request to the Company’s Corporate
Secretary at the Company’s principal executive office during normal business
hours. To the extent that any term or provision of this Certificate violates or
is inconsistent with an express term or provision of the Plan, the Plan term or
provision shall govern and any inconsistent term or provision in this
Certificate shall be of no force or effect.

12.
Binding Effect and Benefit. This Certificate shall be binding upon and, subject
to the terms and conditions hereof, inure to the benefit of the Company, its
successors and assigns, and You and Your successors and assigns.

13.
Entire Understanding. This Certificate embodies the entire understanding and
agreement of the Company and You in relation to the subject matter hereof, and
no promise, condition, representation or warranty, expressed or implied, not
herein stated, shall bind the Company or You.

14.
Governing Law. This Certificate shall be governed by, and construed in
accordance with, the laws of the State of Nevada.







2